Name: Commission Regulation (EEC) No 1729/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultry meat sectors
 Type: Regulation
 Subject Matter: animal product;  trade;  tariff policy
 Date Published: nan

 1 . 7. 92 Official Journal of the European Communities No L 179/107 COMMISSION REGULATION (EEC) No 1729/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors Whereas, in application of Council Regulation (EEC) No 1601 /92, the supply regime is applicable from 1 July 1992 ; whereas it is necessary to provide for application of the detailed implementing rules from the same date ; Whereas the measures provided for in the present regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 2 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance with products from the eggs and poultrymeat sectors which benefit from the exoneration from the import levy on products coming from third countries or which benefit from Community aid are fixed in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 60 1 /92 (') of 15 June 1992, introducing specific measures for the Canary Islands concerning certain agri ­ cultural products ; and in particular Article 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula ­ tion (EEC) No 1601 /92 (2), it is necessary to determine for the eggs and poultrymeat sectors and for the 1992/93 marketing year, on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption for the levy on direct imports from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries ; Whereas it is appropriate to fix the amount of the aids referred to above for the supply to the archipelago, on the one hand, in meat and eggs, and on the other hand, of breeding material originating in the rest of the Commu ­ nity ; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned ; Whereas the common detailed implementing rules for the supply regime for the Canary Islands for certain agri ­ cultural products were laid down by Commission Regula ­ tion (EEC) No 1695/92 ; whereas it is appropriate to lay down complementary implementing rules adjusted in the light of current commercial practices in the eggs and poultrymeat sectors in particular regarding the duration of the validity of exemption and aid certificates and the amount of the securities ensuring compliance with their obligations by operators ; Whereas with a view to efficiently managing the supply regime, it is necessary to provide for a time limit for the making of requests for certificates and a waiting period for the delivery of the latter ; Article 2 1 . The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products included in the forecast supply balance and which come from the Community market is fixed in Annex II. 2. Products benefiting from the aid are specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (3) and in particular Annexes 8 and 9. Article 3 The aid provided for in Article 4 (1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of bree ­ ding material of domestic fowl originating from the Community as well as the number of chicks and hatching eggs which benefit from it are fixed in Annex III. Article 4 Spain shall designate the competent authority for : (a) the delivery of exemption certificates as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1695/92 ; (b) the delivery of the aid certificate provided for in Article 4 ( 1 ) of Regulation (EEC) No 1695/92 ; (c) the payment of the aid to the operators concerned. (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) See page 1 of this Official Journal . (3) OJ No L 366, 24. 12. 1987, p. 1 . No L 179/108 Official Journal of the European Communities 1 . 7. 92 Article 5 The provisions of Regulation (EEC) No 1695/92 shall apply. Article 6 1 . Requests for certificates shall be presented to the competent authority during the first five working days of every month. A request for a certificate shall only be valid if : (a) it does not exceed the maximum quantity available for each group of products published by Spain ; (b) before the expiry of the period provided for the presentation of requests for certificates, the proof has been provided that the interested party has lodged a security of  20 ECU per 100 kg for products referred to in Annex I and falling under CN codes 0207 and 1602,  50 ECU per 100 kg for products referred to in Annex I and falling under CN codes 0408,  2 ECU per 100 units for products referred to in Annex III. 2. Certificates shall be delivered on the 10th working day of every month. Article 7 1 . The duration of validity of import certificates shall expire on the last day of the month following that of their delivery. 2. The duration of validity of the aid certificates shall expire on the last day of the second month following that of their delivery. Article 8 The payment of aid provided for in Articles 2 and 3 shall be made for quantities actually supplied. Article 9 The amount of aid referred to in Articles 2 and 3 shall be altered when the market situation makes this necessary. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 179/1091 . 7. 92 Official Journal of the European Communities ANNEX I Forecast supply balance for the Canary Islands regarding products from the Eggs and Poultrymeat sectors for the period 1 July 1992 to 30 June 1993 CN code Description of the goods Quantity(tonnes) (') ex 02 07 Meat and edible offal, frozen, of the poultry of heading No 0105, except products falling under sub-heading 0207 23 30 000 ex 04 08 Birds' eggs, not in shell , and egg yolks, dried ; whether or not containing added sugar or other sweetening matter, suitable for human consumption 400 16 02 31 Other prepared or preserved meat or meat offal , of turkeys 600 (') Product weight. 1 . 7. 92No L 179/110 Official Journal of the European Communities ANNEX II Amounts of aid granted (or products referred to in Annex I and coming from the Commu ­ nity market Product code Amount of aid (ECU/100 kg) 0207 21 10 000 0207 21 90 100 0207 21 90 900 0207 22 10 000 0207 22 90 000 0207 41 10 110 0207 41 10 990 0207 41 11 000 0207 41 21 000 0207 41 41 000 0207 41 51 000 0207 41 71 100 0207 41 71 200 0207 41 71 300 0207 41 71 400 0207 4210 110 0207 4210 990 0207 4211 000 0207 42 21 000 0207 42 41 000 0207 42 51 000 0207 42 59 000 0207 42 71 100 0207 43 15 110 0207 43 15 990 0207 43 21 000 0207 43 31 000 0207 43 53 000 0207 43 63 000 0408 11 10 000 0408 91 10 000 34 38 25 28 28 8 50 43 10 37 54 43 43 43 5 8 50 28 13 37 18 36 13 8 54 44 15 44 43 96 90 NB : The product codes as well as the footnotes are defined in Regulation (EEC) N ° 3846/87 (as amended). 1 . 7. 92 Official Journal of the European Communities No L 179/111 ANNEX III Supply in the Canary islands of breeding material originating in the Community for the period from 1 July 1992 to 30 June 1993  chicks and hatching eggs CN code Description of the goods Quantity Aid (ECU/100 units) ex 0105 11 00 Parent or grand-parent stock chicks (') 525 000 4,20 ex 0407 00 19 Hatching eggs for the production of \ parent or grand-parent stock chicks (') 525 000 3,00 ( !) In accordance with the definition provided for in Article 1 of Council Regulation (EEC) no 2782/75 .